Appeal is from a judgment for debt against W. A. Bacon, as maker of the notes sued upon, and for foreclosure of deeds of trust liens on lands in Lubbock county, Tex., against Bacon and others. The Lubbock National Company, as grantee of the lands involved, which took same subject to the outstanding debts and liens against same, has alone appealed. The defenses alleged were that the contracts involved were usurious.
While the contention is made that appellant, as purchaser of the lands subject to said debts and liens, is not entitled to set up the defense of usury, not complained of here by the original maker of said notes, the same character of instruments are here involved which we held not to be usurious in Walker v. Temple Trust Company (Tex. Civ. App.) 60 S.W.2d 826, affirmed by the Supreme Court in 80 S.W.2d 935. This contention, therefore, becomes immaterial. Upon authority of the Walker Case, therefore, the judgment of the trial court is affirmed.
Affirmed.